Title: To Benjamin Franklin from Silas Deane, 30 March 1777
From: Deane, Silas
To: Franklin, Benjamin


Sir
Sunday, March 30th. 1777
Inclos’d is a Letter from Mr. Williams which Appears to have shared the Fate of my last To have been opened. I have wrote him a long Letter this Morning, on the Magazine. Rumsay sets out Tomorrow, and Hood, and others on Tuesday. The Letter and Dipositions for Lord Stormont, and the Memorial for the Portugal ambassador I take leave to remind you of. I sent you Lettrs from Mr. Boux which I wish may be answered by Tomorrows post. I have many Letters to answer, or I would come out. I have wrote to Alderman Lee by last Nights Courier. I am your most Obedient Very Humble Servant
S Deane
 
Addressed: To / The Honble Dr Franklin
